United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 1, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-60867
                           Summary Calendar



EMILIO RIVERA-VEGA,

                                      Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A42 343 100
                        --------------------

Before HIGGINBOTHAM, DAVIS, and WIENER, Circuit Judges.

PER CURIAM:*

     Emilio Rivera-Vega (Rivera) petitions this court for review

of a decision by the Board of Immigration Appeals (BIA) affirming

an order of the Immigration Judge (IJ) denying Rivera’s

application for cancellation of removal pursuant to 8 U.S.C.

§ 1229b(a).    Rivera concedes that the IJ’s decision was not based

on non-discretionary statutory factors but solely on the IJ’s

discretionary determination that relief was not warranted in

Rivera’s case.     See In re C-V-T, 22 I. & N. Dec. 7, 7 (BIA 1998);


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-60867
                                -2-

Matter of Marin, 16 I. & N. Dec. 581, 584-85 (BIA 1978).   Because

the decision to cancel removal was subject to the discretion

of the Attorney General, this court lacks jurisdiction to review

the merits of Rivera’s petition.   8 U.S.C. §§ 1229b,

1252(a)(2)(B).   Accordingly, the petition for review is

DISMISSED.